Case 5:00-cr-40104-JTM Document 860-2 Filed 07/20/20 Page 1 of 1

. , PURDUE I                                           ArchivesandSpecialCollections
    UNIVERSITY~



June 29, 2020

Honorable Judge J . Thomas Marten
Senior Judge, United States District Court
401 N. Market, Suite 423
Wichita, KS 67207

 Re: William Leonard Pickard Papers, Purdue University Archives and Special Collections

 Dear Honorable Judge Marten:

 This is to advise the Court that records relating to Mr. Pickard's early and continuing efforts on the opioid crisis
 are being housed and made accessible to researchers in perpetuity by the Purdue University Archives. They
 reside in the Betsy Gordon Psychoactive Substances Collection, which brings together primary-source materials
 and rare books pertaining to the history of research on psychoactive substances.
 The records include the overheads from the 1996 Harvard presentation, exhibits at the 2003 trial, all relevant
 trial transcripts of testimony, as well as documents and correspondence involving the 2019 RAND Corporation
 corroboration of Mr. Pickard's research, prediction and recommendations (forthcoming).
 These documents are of historical significance and will no doubt be of great interest to scholars and the research
 community internationally who study the fentanyl epidemic and opioid crisis. The Pickard papers include both
 manuscript and born digital materials, and are cared for in a temperature controlled and physically secure
 environment designed for long-term preservation. A professional archives staff ensures these documents are
 described in a way which ensures ease of access and discoverability. They will be indexed online, and made
 available for research use in the Archives reading room.
 The William Leonard Pickard papers add undue prominence to the Psychoactive Substances Research
 Collection, and I am certain they will garner much research interest. We are pleased and honored to care for
 and preserve them.

 Please let me know if I may be-of further assistance.

 Sincerely,


 Stephanie Schmitz
 Betsy Gordon Archivist for Psychoactive Substance Research




PURDUE UNIVERSITY ARCHIVES ANO SPECIAL COLLECTIONS
Stewart Center, 41t1 floor of HSSE library
504   w. State Street West Lafayette. IN 47907-2058
Office: 765'-494-2839     Email: arcnlvesOpurdue.edu
